United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ________________

                                     No. 00-1087
                                  ________________

Anderson Marketing,       Inc.,    a      *
Minnesota corporation,                    *
                                          *
            Appellant,                    *      Appeal from the United States
                                          *      District Court for the
      v.                                  *      District of Minnesota.
                                          *
Maple Chase Company, formerly             *
known as Coleman Safety &                 *
Security Products, Inc., a Delaware       *
corporation,                              *
                                          *
            Appellee.                     *

                                  ________________

                                  Submitted: October 16, 2000
                                      Filed: February 28, 2001
                                  ________________

Before HANSEN, MURPHY, and BYE, Circuit Judges.
                        ________________

HANSEN, Circuit Judge.
       Anderson Marketing, Inc. (Anderson, Inc.) appeals the district court's1 judgment
entered in favor of Maple Chase Company (Maple Chase) after a jury trial and its
denial of Anderson, Inc.'s motion for judgment as a matter of law. We affirm.

                                          I.

       Anderson, Inc. is a Minnesota corporation that provides sales representative
support to national manufacturers. Anderson, Inc. is wholly owned by Roger
Anderson. In May 1996, Anderson began working as a regional manufacturer's
representative for Maple Chase, an Illinois corporation. The relationship between
Anderson, Inc. and Maple Chase was set forth in a letter dated May 14, 1996. One
year later, on May 15, 1997, the parties agreed to reduce Anderson's commission from
four percent to three percent. On June 20, 1997, Maple Chase sent to Anderson, Inc.
two copies of a document entitled Sales Representation Agreement, with a cover letter
directing Anderson to sign both copies and return them to Maple Chase. Both parties
agree that this document constituted an offer. The offer included a thirty-day
termination clause and an Illinois choice of law provision. Upon receipt of the offer,
Anderson reviewed it, including the section pertaining to the thirty-day termination
clause, and filed it in his office. Anderson continued to act as a representative for
Maple Chase. In approximately January 1998, Anderson received a call from Maple
Chase and was asked to return the signed offer to Maple Chase because the company
was in the process of being sold. Anderson then signed the offer and backdated his
signature to June 26, 1997. In addition, Anderson wrote under the termination clause
that "Minnesota law requires 6 months notification" of termination. (Appellant's Add.
at 14.) Anderson did not cross out any words in the offer or include any other notation
on or in the offer. He did not include a cover letter when he sent it back to Maple



      1
      The Honorable Donald D. Alsop, United States District Judge for the District
of Minnesota.
                                          2
Chase. Anderson mailed the offer back to Maple Chase, however, Maple Chase has
not been able to locate the offer which Anderson returned by mail.

        On May 29, 1998, Maple Chase sent written notification to Anderson, Inc. that
it was terminating the sales representation agreement effective July 1, 1998. Anderson,
Inc. filed suit against Maple Chase alleging breach of contract; a violation of the
Minnesota Termination of Sales Representative Act, Minn. Stat. § 325E.37, which
requires 180 days notification of termination; and seeking a declaratory judgment.
After a two day trial, the jury found that Anderson, Inc. accepted the offer made in the
sales representation agreement of June 20, 1997. The district court entered judgment
in favor of Maple Chase. Anderson, Inc. appeals the district court's judgment and the
denial of its motion for judgment as a matter of law.

                                           II.

       "A motion for judgment as a matter of law presents a legal question to the district
court and this court on review: whether there is sufficient evidence to support a jury
verdict." Smith v. World Ins. Co., 38 F.3d 1456, 1460 (8th Cir.1994) (internal
quotations omitted). We view the evidence in a light most favorable to the prevailing
party, and "we will not reverse a jury's determinations unless we find that no reasonable
juror could have returned a verdict for the non-moving party." United States v. Big D
Enters., Inc., 184 F.3d 924, 929 (8th Cir.) (internal quotations omitted), cert. denied,
120 S. Ct. 1419 (1999).

      Anderson, Inc. argues on appeal that no reasonable jury could have found that
Maple Chase's offer was accepted, and therefore, the district court erred in denying
Anderson, Inc.'s motion for judgment as a matter of law. Anderson, Inc. first contends
that Maple Chase never received the signed acceptance of the offer. Under Minnesota
law, "[a]cceptance by mail is ordinarily effective on dispatch." Travelers Ins. Co. v.
Tufte, 435 N.W.2d 824, 829 (Minn. Ct. App.1989). Anderson admits that he signed

                                            3
the contract, backdated it, and mailed it to Maple Chase. In addition, Anderson
continued to act as a representative for Maple Chase and continued to accept
commissions until he was sent a notice of termination in May 1998. His continuation
of employment manifests his acceptance of the offer. See Pine River State Bank v.
Mettille, 333 N.W.2d 622, 627 (Minn. 1983). Viewing the facts in the light most
favorable to Maple Chase, a reasonable jury certainly could have found that Anderson
accepted Maple Chase's revised offer to act as a representative.

        Next, Anderson argues that he rejected the offer when he made a handwritten
notation under the termination clause that Minnesota law requires six months notice of
termination. Anderson states that he subjectively intended to reject Maple Chase's
offer. (Appellant's Br. at 24.) The question of whether a contract is formed is
determined by considering the parties' objective conduct and not their subjective intent.
Gresser v. Hotzler, 604 N.W.2d 379, 382 (Minn. Ct. App. 2000). The objective
conduct of signing the offer, backdating it, mailing it to Maple Chase, as well as
continuing to work as a representative for Maple Chase and accepting commissions,
could have persuaded the jury to reasonably conclude that Anderson accepted the offer
regardless of his subjective desire to reject the Illinois choice of law provision. Simply
writing a notation in another part of the offer that Minnesota law requires six months
notice without crossing out or otherwise indicating a rejection of the Illinois choice of
law provision is insufficient to show a rejection of that term of the offer. His
handwritten notation that Minnesota law requires six months notification could have
been interpreted as a mere suggestion that more than thirty days notice should be
provided. A suggested modification does not prevent a contract from being formed,
provided the offer is positively accepted. Id. A reasonable jury could have found that
all of Anderson's actions indicated that he positively accepted the offer to continue to
act as a sales representative for Maple Chase pursuant to the new terms of employment.




                                            4
        In addition, Anderson, Inc. asserts that the offer was not supported by
consideration. However, the fact that Anderson continued to work for Maple Chase
is sufficient evidence of consideration. See Pine River, 333 N.W.2d at 627.

        Finally, Anderson contends that he did not willingly and knowingly waive his
rights under Minnesota law. The fact that Anderson did not cross out the Illinois
choice of law provision or write any notation near that provision indicates that he did
willingly and knowingly waive his rights under Minnesota law and that he did accept
the Illinois choice of law provision. Because there was sufficient evidence to support
the jury's verdict, the district court properly entered judgment in favor of Maple Chase
and properly denied Anderson, Inc.'s motion for judgment as a matter of law.

                                          III.

       For the reasons stated above, we affirm the judgment of the district court and the
denial of Anderson's motion for judgment as a matter of law.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           5